Per Curiam.

Upon a former hearing, and upon motion of appellee, defendant’s bill of exceptions was stricken from the files. — Jewel v. Sais, 123 Pac., 830. Supplementary proceedings were had in the trial court from which it is made to appear that no bill of exceptions had been settled by the judge of said court, nor presented to him to be settled or signed, and that said court now declines to grant appellant’s motion to sign and seal the same.
Appellant, having failed to comply with the rule and order of the court in the matter of presenting and filing his bill of exceptions, his motion for an order of this court commanding the trial judge to sign and seal his alleged bill of exceptions, must be denied.
Appellee renews his motion for an affirmance of the judgment. The assignments of errors on the appeal herein raise no objections that can be considered in the absence of a bill of exceptions, unless it be the errors assigned to the action of the court in *528giving instructions to the jury, and in refusing instructions offered by the defendant. Only the instructions offered and refused are preserved in the record as certified to this court. The instructions given are not before us. It is settled law in this jurisdiction that where exception is taken to a refusal to give certain instructions, all instructions actually given must be included in the transcript for review, or the errors assigned cannot be considered. Tucker v. Parks, 7 Colo,, 62. McQuown v. Cavanaugh, 14 Colo., 188. Bradbury et al v. Butler et al., 1 Colo. App., 430, 435.
Decided May 13, A. D. 1912.
Rehearing denied October 14, A. D. 1912.
For the reasons given the judgment appealed from is affirmed.